Citation Nr: 1738409	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease at L5-S1 (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower extremities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to February 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans (VA) Regional Office (RO). The Board had previously reopened and remanded the matter for service connection for a back disability in January 2010 for further development.  In the May 2010 rating decision, the RO granted service connection for lumbar disc disease and assigned an initial evaluation of 10 percent, effective from September 30, 2005 (the date the application to reopen was received).  The Veteran timely appealed the initial rating assigned and in February 2017 the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for lumbar spine disability for the RO to schedule the Veteran for his requested Board hearing.

The Veteran testified before the undersigned in a June 2017 hearing.  The transcript has been associated with his claims file.

Although the Veteran has not filed a notice of disagreement with the RO's August 2015 grant of service connection and initial evaluation of 10 percent for radiculopathy of the lower right extremity, effective from September 30, 2005, because the criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately, this issue is also on appeal, as reflected on the title page.  See 38 C.F.R. § 4.71a (2016), Diagnostic Codes (DCs) 5235-5243, Note (1).  

The Board has also characterized the appeal as encompassing the issue of entitlement to a TDIU, as a component of the current claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a final preliminary matter, the Board notes that, after the RO's August 2015 statement of the case and prior to recertification to the Board, an April 2016 VA back examination was conducted and a report of this examination was associated with the claims file.  Generally, when the RO receives additional pertinent evidence after a statement of the case (SOC) or the most recent supplemental SOC (SSOC) has been issued and before the appeal is certified to the Board, issuance of a SSOC is required.  38 C.F.R. § 19.31(b)(1) (2016).  However, given that Board is granting the Veteran the maximum schedular rating available for limitation of motion of the back, and the additional evidence is essentially cumulative as it does not show the symptoms required for a higher rating as discussed below, a remand of this issue for the issuance of a SSOC would constitute adherence to a procedural requirement that has no impact on the adjudication of the claim, and would merely delay resolution of the claim with no benefit flowing to the Veteran.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  Thus, the Veteran is not prejudiced and the Board will therefore adjudicate, rather than remand, the claim for a higher rating for lumbar spine disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an initial increased rating for lumbar spine disability is addressed in the decision below.  The issues of entitlement to an initial increased rating for radiculopathy of the lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 

FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of  the appeal period, symptoms of the Veteran's lumbar spine disability have most nearly approximated forward flexion to 30 degrees, but there was no ankylosis or incapacitating episodes.
CONCLUSION OF LAW

The criteria for an initial rating of 40 percent, but no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Here, although the Veteran has requested a new VA examination based on worsening of his disability, as noted above, given that the Board is granting the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the Board finds that a new examination is not warranted.  

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist, and no other such issue has been raised by the evidence of record.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.
Analysis

The Veteran's lumbar spine strain is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  All spine disabilities other than IVDS are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

January 2005 private treatment records reflect the Veteran's lumbar spine had forward flexion to 15 degrees and 20 degrees.  An imaging study revealed facet tropism, facet arthrosis, mild spondylosis lumbar and lower thoracic spine with mild disc narrowing L2 and L5 levels. 

A February 2005 private treatment record reflected the Veteran's lumbar spine had flexion to 40 degrees with mild pain. 

A November 2006 VA private treatment record reflects the Veteran reported his back had been perfect since his last visit in 2005, but three or four weeks earlier all of a sudden he got back problems.  Pain increased sometimes when sitting and dressing and he wakes up with low back stiffness, which improves as he moves around.  Flexion of the lumbar spine was to 24 degrees with mild pain.

In a May 2010 VA examination, the Veteran reported daily mild pain.  An x-ray revealed narrowing of the disc space in the thoracolumbar lumbar spine.  There were no incapacitating episodes and no limitation in walking, as the Veteran was able to walk more than 1/4 mile but less than one mile.  Flexion of the Veteran's lumbar spine was to 75 degrees.  There were no guarding, muscle spasms, or abnormal gait noted.  The examiner noted significant effects of the back disability due to pain and the impact of his mobility. 

An April 2016 VA examination report reflects that the Veteran reported radiating back pain and that he experienced difficulty with sleep, movement, prolonged sitting and standing, and ambulation.  He reported that he mostly sits all day in a chair due to his limitations with movement.  He reported daily baseline pain with flare ups of three times per week.  He reported difficulty with bending, sitting or standing for long periods, bending, and lifting.  The Veteran's spine had forward flexion to 45 degrees.  The examined noted no functional loss due to pain.  There was no ankylosis.  The examiner indicated the Veteran's lumbar spine disability impacted his ability to work due to limitation of activities involving trunk range of motion (bending, twisting) and weight-bearing (standing, walking), which causes low back pain, and that decreased range of motion of the back affects ambulation and activities requiring the use of the back.  

During the Veteran's June 2017 hearing, the Veteran reported experiencing back pain that worsened with movement.  The Veteran also indicated that he has flare-ups, which makes it difficult for him to bend his back.  

The Veteran has reported that he experiences increased pain and difficulty with bending during flare-ups.  Here, the range of motion testing range from 15 degrees to 75 degrees, as noted in the 2005 and 2006 private treatment records, and the May 2010 VA examination.  This reflects the Veteran has had periods of which his back disability varied in severity.  Although the most current April 2016 examination reflects flexion to 45 degrees and did not reflect flexion of the thoracolumbar spine limited to 30 degrees or less as required for the 40 percent rating, the Veteran has reported flare-ups of three times per week, which caused the Veteran difficulty in bending.  Here, the April 2016 examination did not capture the limitation of motion during those flare-ups.  The Veteran credibly reported that he experienced flare ups that caused limitation in motion, as well as limitations in bending.  Thus, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability more nearly approximate flexion limited to 30 degrees or less for the entire appeal period.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to an initial rating of 40 percent is warranted for the lumbar spine disability for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

However, neither the VA reports of examination or treatment records indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Board has awarded the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  There is no indication in the record that the Veteran was prescribed bed rest by a physician.  Furthermore, the VA examiners specifically concluded that the Veteran did not suffer from incapacitating episodes with prescribed bed rest due to IVDS, as defined under the Formula for Rating IVDS.  

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application and the claim for a rating higher than that assigned herein must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to an initial rating of 40 percent, but no higher, for lumbar spine disability, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran is currently in receipt of a single 10 percent rating for radiculopathy associated with his lumbar spine disability.  On the May 2010 VA examination, radiculopathy of the right but not left lower extremity was found.

The Veteran was last afforded a VA examination for his back and associated radiculopathy in April 2016.  During the June 2017 hearing, the Veteran and his representative indicated that his associated radiculopathy symptoms have worsened in the past year, as he has developed pain in his feet.  The April 2016 VA examination also reflects the Veteran experiences radiculopathy in his left leg as well, which is also indicative of a possible worsening of this disability.  In light of the Veteran's statements and medical evidence indicating a worsening of his bilateral lower extremity radiculopathy disability, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).

Because the Veteran has asserted entitlement to a TDIU based, in part, on his service-connected radiculopathy associated with his back disability, and this issue is being remanded, the TDIU claim is inextricably intertwined with the remanded claim for radiculopathy of the lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the issue of entitlement to a TDIU must also be remanded.

Accordingly, the remaining issues on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of his radiculopathy of the lower extremities, as well as any other related neurological abnormalities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should also comment as to the functional effects of the Veteran's service-connected disabilities on the activities of daily living, to include employment.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

2.  After the above development has been completed and any additional development deemed appropriate, readjudicate the remaining claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


